                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                              NO. 3:20-cv-130-GCM

                                             )
CELGARD, LLC,                                )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )                ORDER
                                             )
SHENZHEN SENIOR, ET AL.,                     )
                                             )
                      Defendant.             )

       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning Kevin C. Wheeler (Doc. No. 31), which was filed June 8, 2020.

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

       In accordance with Local Rule 83.1(B), Mr. Wheeler is admitted to appear before this court

pro hac vice on behalf of Defendants Shenzhen Senior Technology Material Co. Ltd., Shenzhen

Senior Technology Material Co. Ltd. (US) Research Institute, Sun Town Technology, Inc., Global

Venture Development, LLC, Global Venture Development, Inc., and Dr. Xiaomin (Steven) Zhang.

       IT IS SO ORDERED.




                               Signed: June 10, 2020




        Case 3:20-cv-00130-GCM Document 33 Filed 06/10/20 Page 1 of 1
